DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lacrosse head midpoint” (e.g. claims 1, 20 and 25); “transverse wall’s upper face” and “a rearward edge if the transverse wall”(claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claims 1, 20 and 25, each recites “each of the first sidewall and the second sidewall exceeds 1.85 inches in height in at least one location within a region between: (a) a first line drawn perpendicular to the bisecting line at 1.34 inches from the stop member along the bisecting line, and (b) a second line drawn perpendicular to the bisecting line at the midpoint of the lacrosse head, each of the first sidewall and the second sidewall is no more than 2 inches high”
	However, these dimensions are part of the Men’s head’s dimensions rules (e.g. par. [0025], and were never recites as actual dimension of applicant’s lacrosse head.
	There is no written description that clearly described that such dimension are actually part of applicant’s lacrosse head.  The recitation of such dimensions, (which again, where not in the original disclosure), are part of the conventional rules of the NCAA men’s lacrosse head, and are no indication that applicant’s lacrosse head, is formed as such.    
	With respect to claim 3, the previous limitations related to the embodiment of Fig. 13, where deleted and limitation from another distinct embodiment where added.  Attention to Figs. 14 and 15 in conjunction to pars. [0031]-[0033], it is clear that the invention of claim 1 (e.g. Figs. 1-9) is separate and distinct from the device of Figs. 14 and 15, as added to claim 3. 
	The issue is not of claim 3 covers multiple embodiments, but that it does not cover any single embodiment. Instead, it picks aspects of different embodiments and puts them together in a new arrangement that is not specifically disclosed.  Such claimed arrangement is not adequately described in the specification under 35 USC 112 (a).  
	The examiner will further discuss these issues in the response to arguments section hereinafter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As discussed above, each and every independent claims were amended to recite dimension “regarding the conventional rules of a men’s lacrosse head”, and since such dimension are not part of applicant’s head, it is unclear what is that applicant sought to claim by including the “conventional rules”.
	In addition, the independent claims were amended to include “and wherein, when the handle is received in the juncture, and the lacrosse head and the handle are placed face down on a tabletop with a butt end of the handle off of the tabletop, a second distance between the tabletop and bottom edges of the first sidewall and the second sidewall at no point exceeds 2-3/4 inches.”
	The use of “a tabletop” to measure the dimension of the head’s height/dimension is well known method, and it is unclear how such method is part of the claimed lacrosse’s head. 
	With respect to claim 3, the examiner is unclear what is applicant sought to claim by such language.  What/were is the “face extending of the transverse wall”? Where is the “rearward edge”? As mentioned above (e.g. drawing objection), such newly recited limitations were never shown, and the examiner is unclear what structure applicant is attempting to claim.   
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-21 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonell et al US 2018/0133570 (“McDonell”) in view of NCAA women’s lacrosse rules (hereinafter “NCAA”) and NCAA men’s lacrosse rules (“NCAA-M”) and further in view of Kreger et al US 2012/0205268 (“Kreger”) as Extrinsic evidence Only.
	As per claim 1, McDonell discloses a lacrosse head (10)(Figs. 1-10; pars. [0027]-[0035]) comprising: 
	a juncture configured to receive a handle, a majority length of the handle defining a horizontal centerline (throat 11 for receiving handle/shaft 20; centerline 40)(Figs. 1, 2 and 9; pars. [0028]-[0031]) ;
	a stop member adjacent to the juncture (Figs. 1-9; pars. [0027]-[0031]); 
	a first sidewall extending from the stop member in a forward direction (right side wall 17)(Figs. 1, 4-10; pars. [0027]-[0031]); 
	a second sidewall extending from the stop member in the forward direction (left side wall 15)(Figs. 2-8; pars. [0027]-[0031]); 
	and a transverse wall connecting the first sidewall and the second sidewall opposite to the stop member (scoop 19)(Figs. 1-10; pars. [0027] and [0028]), wherein when viewed from a front view (Figs. 3-8), the lacrosse head defines a bisecting line (bisecting the head into to equal parts), wherein the transverse wall (19) defines a terminal contact point at which a ball traveling in a forward direction generally along the bisecting line is able to last contact and release from the lacrosse head during a throwing motion (Figs. 1 and 4-10; see Fig. 10 regarding the handling of a ball), wherein the first sidewall (17) has an upper sidewall rail (top surface 23) and a lower sidewall rail(bottom surface 27)(Figs. 1, 4-10; pars. [0027]-[0031]), wherein when viewed from a side view (Figs. 1, 4, 6, and 10): the lower sidewall rail (27) descends to a lowest point (apex 67)(Fig. 1; par. [0033]) that is below the horizontal centerline (Figs. 1 and 10 in conjunction to Figs. 4-6), and the terminal contact point of the transverse wall (the furthermost point of scoop 19) is higher in a vertical direction than the lowest point of the lower sidewall rail (67)(Fig. 1; pars. [0027] and [0028] in conjunction to pars. [0032], and [0033]).
	With respect to the lacrosse’s head is a men’s competition lacrosse head as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	McDonell is not specific regarding such specific dimension wherein the lower sidewall rail descends to a lowest point that is at least 1.75 inches below the horizontal centerline, and the terminal contact point of the transverse wall is at least 2.25 inches higher in a vertical direction than the lowest point of the lower sidewall rail.
	McDonell is not specific regarding a first distance along the bisecting line between an inside face of the stop member and a distal end of the transverse wall is a minimum of 10 inches, wherein a midpoint of the lacrosse head is one half of the first distance.
	McDonell is not specific regarding each of the first sidewall and the second sidewall exceeds 1.85 inches in height in at least one location within a region between: (a) a first line drawn perpendicular to the bisecting line at 1.34 inches from the stop member along the bisecting line, and (b) a second line drawn perpendicular to the bisecting line at the midpoint of the lacrosse head, each of the first sidewall and the second sidewall is no more than 2 inches high; and wherein, when the handle is received in the juncture, and the lacrosse head and the handle are placed face down on a tabletop with a butt end of the handle off of the tabletop, a second distance between the tabletop and bottom edges of the first sidewall and the second sidewall at no point exceeds 2-3/4 inches. 
	With respect to “the 1.75 inches” and “2.25” inches dimensions NCAA is very specific regarding the specific dimension of the head, to include the height of the side wall/s height, measured to the lowest point of the head (at max 4.5 cm, 1.77inches), as well as the height point of the scoop (i.e. terminal contact point) to a surface (at 6.55 cm, 2.57 inches, which is the most height allow, while the stick lays horizontal upon a flat surface)(pages 78-82 appendix E, note diagrams 13 and 14; note: the examiner didn’t deem it necessary to include the women’s NCAA rules, since co-pending application 16/420,533 filed it (NPL filed 8-2-2019); thus, the examiner asserts that such rules are known to applicant and there is no need to merely paste and copy the same).
	With respect to a first distance along the bisecting line between an inside face of the stop member and a distal end of the transverse wall is a minimum of 10 inches, wherein a midpoint of the lacrosse head is one half of the first distance; each of the first sidewall and the second sidewall exceeds 1.85 inches in height in at least one location within a region between: (a) a first line drawn perpendicular to the bisecting line at 1.34 inches from the stop member along the bisecting line, and (b) a second line drawn perpendicular to the bisecting line at the midpoint of the lacrosse head, each of the first sidewall and the second sidewall is no more than 2 inches high; and wherein, when the handle is received in the juncture, and the lacrosse head and the handle are placed face down on a tabletop with a butt end of the handle off of the tabletop, a second distance between the tabletop and bottom edges of the first sidewall and the second sidewall at no point exceeds 2-3/4 inches, note McDonell’s Fig. 11 and par. [0004]
 (referring to prior art ‘266 to Tucker) which described such dimension of head length to be at least 11 inches (i.e. a minimum of 10 inches) in relation to Men’s conventional lacrosse rules (see in particular Tucker’s Figs. 2A and 2B in conjunction to 4:37-5:35).
	With respect to the manner utilizing tabletop for measuring the dimension of a lacrosse head (to include the “1.85 inches” as well as “1.34” inches), such measurement are govern by the men’s head rules/size conventional rules (e.g. applicant’s pars. [0025] and [0026]; see also Tucker’s claims 1, 19 and 25 regarding the use of a tabletop line for such measurements.  
	Thus, although McDonell is not specific regarding such dimension as claimed, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McDonell’s the lower sidewall rail descends to a lowest point that is at least 1.75 inches below the horizontal centerline, and the terminal contact point of the transverse wall is at least 2.25 inches higher in a vertical direction than the lowest point of the lower sidewall rail and a first distance along the bisecting line between an inside face of the stop member and a distal end of the transverse wall is a minimum of 10 inches, wherein a midpoint of the lacrosse head is one half of the first distance; each of the first sidewall and the second sidewall exceeds 1.85 inches in height in at least one location within a region between: (a) a first line drawn perpendicular to the bisecting line at 1.34 inches from the stop member along the bisecting line, and (b) a second line drawn perpendicular to the bisecting line at the midpoint of the lacrosse head, each of the first sidewall and the second sidewall is no more than 2 inches high; and wherein, when the handle is received in the juncture, and the lacrosse head and the handle are placed face down on a tabletop with a butt end of the handle off of the tabletop, a second distance between the tabletop and bottom edges of the first sidewall and the second sidewall at no point exceeds 2-3/4 inches, as taught by NCAA and NCAA-M, respectively, for the reason that a skilled artisan would have been motivated to discover such optimum height, by routine experimentation, thus forming a lacrosse head that incorporates and/or enhance the performance, properties, ball handling and etc. of the head while maintaining the rules of a head’s dimension according to specific group users (it is known that the head of a lacrosse must comply with high school, college, and professional’s dimension, as well suitable for men and or women).   
	The dimensions of a lacrosse head are govern by the official rules, as for example NCAA or other official lacrosse leagues, and the alike and forming a lacrosse head under such rules and to discover such dimensions as claimed, by routine experimentation, is not that accorded patentability weight, as ruled by the Court. 
	Furthermore, as discussed above, the examiner takes the position that it would have been obvious to modify the size of McDonell’s lacrosse head according to NCAA (i.e. according to women’s lacrosse rules) and NCAA-M (men’s lacrosse head rules) as nothing more than discover the optimum or workable ranges of the head’s dimension, by routine experimentation, within/confine to the range of the head’s dimensions according to the established rules (i.e. NCAA and NCAA-M).
	In that regard, attention to Kreger’s par. [0020] (as extrinsic evidence)“the invention will be described in the context of a men's lacrosse head and stick, but the invention has equal application for a women's lacrosse head and stick with obvious variation as will be apparent to one skilled in the art”.
	That is, a skilled artisan would have appreciated that forming a lacrosse head utilizing such dimension (i.e. by routine experimentation) either for men’s or women’s lacrosse head, would have equally applied, as both need to follow conventional rules governing the lacrosse head size (once more, such size is govern by conventional rules, e.g. NCA and NCAA-M).  
	As per claim 2, McDonell discloses wherein the terminal contact point (the furthermost point of the scoop 19; Fig. 1) of the transverse wall (scoop 19) is disposed on the bisecting line (Fig. 1, the terminal contact point in conjunction to Figs. 4-6 regarding the bisecting line).
	As per claim 4, McDonell discloses wherein the terminal contact point (of scoop 19) of the transverse wall is at least higher in a vertical direction than the horizontal centerline (40) (Figs. 1 and 10).
	With respect to height is at least 5 mm, as discussed above with respect to claim 1, discovering the optimum dimension of a device, by routine experimentation, is not inventive.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified McDonell’s lacrosse head with such dimension for the reasons discussed above with respect to claim 1, i.e. to provide an enhance performance lacrosse head/stick while maintaining the head’s size/dimensions rules and regulations.
	As per claim 5, with respect to wherein a line extending between the lowest point of the lower sidewall rail and the terminal contact point of the transverse wall is at an angle with respect to the horizontal centerline, note Fig. 2 and pars. [0028]-[0033] regarding the structure of the lacrosse head to include the such features, i.e. terminal contact point of the transverse wall, lower side wall, and etc.  Note the examiner’s marking hereinafter regarding such an angle.

    PNG
    media_image1.png
    1173
    1125
    media_image1.png
    Greyscale








	McDonell is not specific regarding such angle is in a range of about 18 degrees to about 30 degrees.
	Once more, as argued above, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McDonell’s angle is in a range of about 18 degrees to about 30 degrees for the reason that a skilled artisan would have been motivated to discover such optimum height, by routine experimentation, thus forming a lacrosse head that incorporates and/or enhance the performance, properties, ball handling and etc. of the head while maintaining the rules of a head’s dimension according to specific group users (it is known that the head of a lacrosse must comply with high school, college, and professional’s dimension, as well suitable for men and or women).   
	The dimensions of a lacrosse head are govern by the official rules, as for example NCAA or other official lacrosse leagues, and the alike and forming a lacrosse head under such rules and to discover such dimensions as claimed, by routine experimentation, is not that accorded patentability weight, as ruled by the Court. 
	As per claims 6, 7, with respect to wherein the angle is within a range of about 20 degrees to about 25 degrees (claim 6) and wherein the angle is about 21 degrees (claim 7), as discussed above with respect to claim 5 (and claim 1) discovering the optimum dimension of a device, by routine experimentation, is not inventive.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McDonell’s lacrosse head with such dimension/angle for similar reasons discussed above with respect to claim 1and 5.	As per claim 8, although McDonell is not specific regarding such dimension, the examiner maintains his positions that such modification, i.e., wherein the terminal contact point is disposed at a distance of about 4 inches to about 7 inches in a horizontal direction from the lowest point, would have been obvious for the same reasons discussed above with respect to at least claims 1 and 4.
	As per claim 9, with respect to wherein a transition region between the transverse wall and the upper sidewall rail of the first sidewall defines a highest point of the lacrosse head above the terminal contact point of the transverse wall, construed McDonell’s transition region between apex 57 and the furthermost point of scoop 19 relative to the lower point 67, as shown in Fig. 1 (see also pars. [0032]-[0035]).  Thus, the highest point (57) is forward to lowest point (67) and rearward to the terminal contact points (the furthest point of scoop 19). 
	As per claim 10, with respect to wherein a line extending between the lowest point of the lower sidewall rail and the highest point is at an angle with respect to the horizontal centerline, note Figs. 1 and 2 and [0028]-[0033] regarding the structure of the head, to include such features.
	With respect to wherein the angle is within a range of about 25 degrees to about 30 degrees, the examiner previously relied upon Fig. 1 and pars. [0034] and [0035] regarding such angle X, that is between 15º-20º, which construed as the range of about 18º to about 30º, to read on such angle.
	Since during the course of the prosecution, to include an appeal brief request”, applicant has not argued regarding such limitations, and thus the examiner takes such “none argumentative” position of applicant as acknowledgement that McDonell’s lacrosse head possess such structure.
	However, if there is any doubt, and in the hope of expediting prosecution note the examiner markings hereinafter in regard to McDonell’s Fig. 2.

    PNG
    media_image2.png
    1173
    1125
    media_image2.png
    Greyscale




	

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McDonell’s angle is in a range of about 18 degrees to about 30 degrees for the reason that a skilled artisan would have been motivated to discover such optimum height, by routine experimentation, thus forming a lacrosse head that incorporates and/or enhance the performance, properties, ball handling and etc. of the head while maintaining the rules of a head’s dimension according to specific group users (it is known that the head of a lacrosse must comply with high school, college, and professional’s dimension, as well suitable for men and or women).   
	The dimensions of a lacrosse head are govern by the official rules, as for example NCAA or other official lacrosse leagues, and the alike and forming a lacrosse head under such rules and to discover such dimensions as claimed, by routine experimentation, is not that accorded patentability weight, as ruled by the Court. 
	As per claim 11, McDonell, discloses wherein the highest point higher (57) in a vertical direction than the lowest point of the lower sidewall rail (67)(Fig. 1; pars. [0031]-[0033]).  With respect to the highest point is about 2.39 inches higher, the examiner asserts that such modification to McDonell would have been obvious by routine experimentation for the same reasons discussed above with respect to claims 1 and 4.
	As per claim 12, McDonell discloses wherein the upper sidewall rail descends to a lowest point (67) at or below the horizontal centerline (40)(Figs. 1 and 10).
	As per claim 13, McDonell discloses wherein the lowest point of the upper sidewall rail ( point 53  of top surface 23) is disposed vertically above the lowest point of the lower sidewall rail (point 67 of bottom surface 67)(Fig. 1; pars. [0028]-[0033]).
	As per claim 14, McDonell discloses wherein the lowest point of the lower sidewall rail (apex 67 of bottom surface 27) is below the horizontal centerline (40)(Figs. 1 and 10; pars. [0028]-[0033]).
	With respect to such length is 1.9 inches the examiner asserts that such modification to McDonell would have been obvious by routine experimentation for the same reasons discussed above with respect to claims 1 and 4.
	As per claim 15, McDonell discloses wherein the lowest point is disposed within a region y 1/3 to 2/3 a distance from an inside face of the stop member to the distal end of the transverse wall (the distance from the lowest point 67 to stop/throat 11)(Figs. 1 and 4, 6, 8, and 10).
	Furthermore, if there is a doubt regarding such distance 1/3 to 2/3 a distance, as claimed, the examiner asserts that such modification to McDonell would have been obvious by routine experimentation for the same reasons discussed above with respect to claims 1 and 4.
 	As per claim 16, McDonell discloses wherein the lowest point is disposed at 2/5 the distance from the inside face of the stop member to the distal end of the transverse wall (the distance from the lowest point 67 to stop/throat 11)(Figs. 1 and 4, 6, 8, and 10).
	Furthermore, if there is a doubt regarding such distance 2/5, as claimed, the examiner asserts that such modification to McDonell would have been obvious by routine experimentation for the same reasons discussed above with respect to claims 1 and 4.
	As per claim 17, with respect to wherein the lacrosse head defines a distance of at least 10.1 inches from an inside face of the stop member to a distal end of the transverse wall, McDonell’s in Fig. 11 and par. [0004] refers to Tucker’s ‘266 as of a conventional lacrosse head; Tucker in 5:21-26, discloses that the length of a lacrosse head, according the NCAA rules, is about 11 inches, i.e. about 10 inches. 
	With respect wherein the lowest point of the lower sidewall rail is disposed at about 4.3 inches from the inside face of the stop member, and wherein the lowest point of the upper sidewall rail is disposed at about 4.2 inches from the inside face of the stop member, the examiner asserts that such modification to McDonell would have been obvious by routine experimentation for the same reasons discussed above with respect to claims 1 and 4.
	As per claim 18, McDonell discloses further comprising a handle attached to the juncture (shaft 20)(Figs. 1, 2 and 10; par. [0031]).
	As per claim 19, McDonell discloses wherein the terminal contact point comprises a highest point and/or forwardmost point of the transverse wall (furthermost most point of scoop 19)(Fig. 1).
	As per claim 20, since the claim’s limitations are very similar to claims 1 and 18, the examiner states that claim 20 is rejected over McDonell in view of NCAA and NCAA-M (and Kreger extrinsic evidence only) as for the same reasons discussed above with respect to claims 1 and 18.
	It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 21, McDonell discloses wherein a full length of the handle is straight (shaft 20)(Figs. 1 and 2; par. [0031] and [0034]).
	As per claim 23, McDonell discloses wherein the terminal contact point (of scoop 19) of the transverse wall is at least higher in a vertical direction than the horizontal centerline (40) (Figs. 1 and 10).
	With respect to height is at least 5 mm, as discussed above with respect to claim 1, discovering the optimum dimension of a device, by routine experimentation, is not inventive.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McDonell’s lacrosse head with such dimension for the reasons discussed above with respect to claim 1, i.e. to provide an enhance performance lacrosse head/stick while maintaining the head’s size/dimensions rules and regulations.
	As per claim 24, with respect to wherein a line extending between the lowest point of the lower sidewall rail and the terminal contact point of the transverse wall is at an angle with respect to the horizontal centerline, note Fig. 2 and pars. [0028]-[0033] regarding the structure of the lacrosse head to include the such features, i.e. terminal contact point of the transverse wall, lower side wall, and etc.  Note the examiner’s marking above (with respect to claim 5) regarding such an angle.
	McDonell is not specific regarding such angle is in a range of about 18 degrees to about 30 degrees.
	Once more, as argued above, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McDonell’s angle is in a range of about 18 degrees to about 30 degrees for the reasons discussed above with respect to claims 1 and 5.
	As per claim 25, McDonell discloses a lacrosse head (10)(Figs. 1-10; pars. [0027]-[0035]) comprising: 
	a juncture configured to receive a handle, a majority length of the handle defining a horizontal centerline (throat 11 for receiving handle/shaft 20; centerline 40)(Figs. 1, 2 and 9; pars. [0028]-[0031]) ;
	a stop member adjacent to the juncture (Figs. 1-9; pars. [0027]-[0031]); 
	a first sidewall extending from the stop member in a forward direction (right side wall 17)(Figs. 1, 4-10; pars. [0027]-[0031]); 
	a second sidewall extending from the stop member in the forward direction (left side wall 15)(Figs. 2-8; pars. [0027]-[0031]); 
	and a transverse wall connecting the first sidewall and the second sidewall opposite to the stop member (scoop 19)(Figs. 1-10; pars. [0027] and [0028]), wherein when viewed from a front view (Figs. 3-8), the lacrosse head defines a bisecting line (bisecting the head into to equal parts), wherein the transverse wall (19) defines a terminal contact point at which a ball traveling in a forward direction generally along the bisecting line is able to last contact and release from the lacrosse head during a throwing motion (Figs. 1 and 4-10; see Fig. 10 regarding the handling of a ball), wherein the first sidewall (17) has an upper sidewall rail (top surface 23) and a lower sidewall rail(bottom surface 27)(Figs. 1, 4-10; pars. [0027]-[0031]), wherein when viewed from a side view (Figs. 1, 4, 6, and 10): the lower sidewall rail (27) descends to a lowest point (apex 67)(Fig. 1; par. [0033]) that is below the horizontal centerline (Figs. 1 and 10 in conjunction to Figs. 4-6), and the terminal contact point of the transverse wall (the furthermost point of scoop 19) is higher in a vertical direction than the lowest point of the lower sidewall rail (67)(Fig. 1; pars. [0027] and [0028] in conjunction to pars. [0032], and [0033]); wherein a line extending between the lowest point of the lower sidewall rail and the terminal contact point of the transverse wall is at an angle with respect to the horizontal centerline (note Fig. 2 and pars. [0028]-[0033] regarding the structure of the lacrosse head to include the such features, i.e. terminal contact point of the transverse wall, lower side wall, and etc).
	With respect to the lacrosse’s head is a men’s competition lacrosse head as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	McDonell is not specific regarding a first distance along the bisecting line between an inside face of the stop member and a distal end of the transverse wall is a minimum of 10 inches, wherein a midpoint of the lacrosse head is one half of the first distance.
	McDonell is not specific regarding each of the first sidewall and the second sidewall exceeds 1.85 inches in height in at least one location within a region between: (a) a first line drawn perpendicular to the bisecting line at 1.34 inches from the stop member along the bisecting line, and (b) a second line drawn perpendicular to the bisecting line at the midpoint of the lacrosse head, each of the first sidewall and the second sidewall is no more than 2 inches high; and wherein, when the handle is received in the juncture, and the lacrosse head and the handle are placed face down on a tabletop with a butt end of the handle off of the tabletop, a second distance between the tabletop and bottom edges of the first sidewall and the second sidewall at no point exceeds 2-3/4 inches. 
	McDonell is not specific regarding such angle (between the terminal point and lowest point of the lower sidewall) is in a range of about 18 degrees to about 30 degrees.
	With respect to “the 1.75 inches” and “2.25” inches dimensions NCAA is very specific regarding the specific dimension of the head, to include the height of the side wall/s height, measured to the lowest point of the head (at max 4.5 cm, 1.77inches), as well as the height point of the scoop (i.e. terminal contact point) to a surface (at 6.55 cm, 2.57 inches, which is the most height allow, while the stick lays horizontal upon a flat surface)(pages 78-82 appendix E, note diagrams 13 and 14; note: the examiner didn’t deem it necessary to include the women’s NCAA rules, since co-pending application 16/420,533 filed it (NPL filed 8-2-2019); thus, the examiner asserts that such rules are known to applicant and there is no need to merely paste and copy the same).
	With respect to a first distance along the bisecting line between an inside face of the stop member and a distal end of the transverse wall is a minimum of 10 inches, wherein a midpoint of the lacrosse head is one half of the first distance; each of the first sidewall and the second sidewall exceeds 1.85 inches in height in at least one location within a region between: (a) a first line drawn perpendicular to the bisecting line at 1.34 inches from the stop member along the bisecting line, and (b) a second line drawn perpendicular to the bisecting line at the midpoint of the lacrosse head, each of the first sidewall and the second sidewall is no more than 2 inches high; and wherein, when the handle is received in the juncture, and the lacrosse head and the handle are placed face down on a tabletop with a butt end of the handle off of the tabletop, a second distance between the tabletop and bottom edges of the first sidewall and the second sidewall at no point exceeds 2-3/4 inches, note McDonell’s Fig. 11 and par. [0004]
 (referring to prior art ‘266 to Tucker) which described such dimension of head length to be at least 11 inches (i.e. a minimum of 10 inches) in relation to Men’s conventional lacrosse rules (see in particular Tucker’s Figs. 2A and 2B in conjunction to 4:37-5:35).
	With respect to the manner utilizing tabletop for measuring the dimension of a lacrosse head (to include the “1.85 inches” as well as “1.34” inches), such measurement are govern by the men’s head rules/size conventional rules (e.g. applicant’s pars. [0025] and [0026]; see also Tucker’s claims 1, 19 and 25 regarding the use of a tabletop line for such measurements. 
	With respect to the manner utilizing tabletop for measuring the dimension of a lacrosse head (to include the “1.85 inches” as well as “1.34” inches), such measurement are govern by the men’s head rules/size conventional rules (e.g. applicant’s pars. [0025] and [0026]; see also Tucker’s claims 1, 19 and 25 regarding the use of a tabletop line for such measurements.  
	Thus, although McDonell is not specific regarding such dimension as claimed, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McDonell’s the lower sidewall rail descends to a lowest point that is at least 1.75 inches below the horizontal centerline, and the terminal contact point of the transverse wall is at least 2.25 inches higher in a vertical direction than the lowest point of the lower sidewall rail and a first distance along the bisecting line between an inside face of the stop member and a distal end of the transverse wall is a minimum of 10 inches, wherein a midpoint of the lacrosse head is one half of the first distance; each of the first sidewall and the second sidewall exceeds 1.85 inches in height in at least one location within a region between: (a) a first line drawn perpendicular to the bisecting line at 1.34 inches from the stop member along the bisecting line, and (b) a second line drawn perpendicular to the bisecting line at the midpoint of the lacrosse head, each of the first sidewall and the second sidewall is no more than 2 inches high; and wherein, when the handle is received in the juncture, and the lacrosse head and the handle are placed face down on a tabletop with a butt end of the handle off of the tabletop, a second distance between the tabletop and bottom edges of the first sidewall and the second sidewall at no point exceeds 2-3/4 inches, as taught by NCAA and NCAA-M, respectively, for the reason that a skilled artisan would have been motivated to discover such optimum height, by routine experimentation, thus forming a lacrosse head that incorporates and/or enhance the performance, properties, ball handling and etc. of the head while maintaining the rules of a head’s dimension according to specific group users (it is known that the head of a lacrosse must comply with high school, college, and professional’s dimension, as well suitable for men and or women).   
	The dimensions of a lacrosse head are govern by the official rules, as for example NCAA or other official lacrosse leagues, and the alike and forming a lacrosse head under such rules and to discover such dimensions as claimed, by routine experimentation, is not that accorded patentability weight, as ruled by the Court. 
	Furthermore, as discussed above, the examiner takes the position that it would have been obvious to modify the size of McDonell’s lacrosse head according to NCAA (i.e. according to women’s lacrosse rules) and NCAA-M (men’s lacrosse head rules) as nothing more than discover the optimum or workable ranges of the head’s dimension, by routine experimentation, within/confine to the range of the head’s dimensions according to the established rules (i.e. NCAA and NCAA-M).
	In that regard, attention to Kreger’s par. [0020] (as extrinsic evidence)“the invention will be described in the context of a men's lacrosse head and stick, but the invention has equal application for a women's lacrosse head and stick with obvious variation as will be apparent to one skilled in the art”.
	That is, a skilled artisan would have appreciated that forming a lacrosse head utilizing such dimension (i.e. by routine experimentation) either for men’s or women’s lacrosse head, would have equally applied, as both need to follow conventional rules governing the lacrosse head size (once more, such size is govern by conventional rules, e.g. NCA and NCAA-M).   
	With respect to and angle (between the terminal point and lowest point of the lower sidewall) is in a range of about 18 degrees to about 30 degrees,
McDonell is not specific regarding such angle is in a range of about 18 degrees to about 30 degrees, note the examiner’s markings above (with respect to claim 5) regarding such an angle.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McDonell’s lacrosse head with such dimension/angle for similar reasons discussed above with respect to claim 1and 5. 	
	As per claims 26, 27, with respect to wherein the angle is within a range of about 20 degrees to about 25 degrees (claim 26) and wherein the angle is about 21 degrees (claim 27), as discussed above with respect to claim 5 (and claim 1) discovering the optimum dimension of a device, by routine experimentation, is not inventive.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McDonell’s lacrosse head with such dimension/angle for similar reasons discussed above with respect to claim 1and 5.	As per claim 28, with respect to wherein the terminal contact point of the transverse wall is at least 2.25 inches higher in a vertical direction than the lowest point of the lower sidewall rail, as discussed above with respect to claim 1, discovering the optimum dimension of a device, by routine experimentation, is not inventive.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McDonell’s lacrosse head with such dimension for the reasons discussed above with respect to at least claim 1, i.e. to provide an enhance performance lacrosse head/stick while maintaining the head’s size/dimensions rules and regulations.
	As per claim 29, McDonell discloses wherein the terminal contact point (of scoop 19) of the transverse wall is at least higher in a vertical direction than the horizontal centerline (40) (Figs. 1 and 10).
	With respect to height is at least 5 mm, as discussed above with respect to claim 1, discovering the optimum dimension of a device, by routine experimentation, is not inventive.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McDonell’s lacrosse head with such dimension for the reasons discussed above with respect to claim 1, i.e. to provide an enhance performance lacrosse head/stick while maintaining the head’s size/dimensions rules and regulations.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonell, NCAA and NCAA-M and further in view of Kreger (as Extrinsic evidence Only) as applied to claim 1 above, and further in view of Spiegel US 8,827,849 (“Spiegel”) OR Tucker et al US 2006/0194655 (“Spiegel”).
	As per claim 3, as discussed above, the examiner is unclear what structure applicant is sought to claim by such language that was never within the original disclosure (not there any drawings showing such new terminology).  To the best of his understanding based upon applicant’s arguments, it seems as applicant still deem such limitations to be related to the embodiment of Figs. 11+.  Therefore, in the hope of expedite prosecution, the examiner interpret such limitations as the terminal point including “two points”.     
	Accordingly,  McDonell is not specific regarding wherein the transverse wall has an upper face extending along the bisecting line from a rearward edge of the transverse wall to the terminal contact point, and wherein when viewed from the side view, the terminal contact point is disposed above the horizontal centerline and the rearward edge is disposed on the horizontal centerline.
	However, such structure wherein the transverse wall has an upper face extending along the bisecting line from a rearward edge of the transverse wall to the terminal contact point, and wherein when viewed from the side view, the terminal contact point is disposed above the horizontal centerline and the rearward edge is disposed on the horizontal centerline is well known in the art as taught by Spiegel (Figs. 1, 5, 6 and 8; 4:10-5:24) and/or Tucker (figs. 2, 5A, 5B and 6; pars. [0035]-[0042]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McDonell’s wherein the transverse wall has an upper face extending along the bisecting line from a rearward edge of the transverse wall to the terminal contact point, and wherein when viewed from the side view, the terminal contact point is disposed above the horizontal centerline and the rearward edge is disposed on the horizontal centerline as taught by Spiegel and/or Tucker for the reason that a skilled artisan would have been motivated by the explicit suggestion of Spiegel and/or Tucker that such configuration to the transverse wall (i.e. scoop) is much beneficial to the head/stick’s handling, throwing, scooping properties (see Spiegel’s 2:37-43 and Tucker’s par. [0010]).
	Accordingly, utilizing such terminal contact point of the transverse wall comprises a highest point of the transverse wall but not aPage 2 of 11Appln. No. 16/059,506 Response Dated December 12, 2019fReply to Office Action of June 13, 2019orwardmost point of the transverse wall within McDonell would have enhanced the head/stick’s performances as taught and suggested by Spiegel and/or Tucker.   
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonell, NCAA and NCAA-M and further in view of Kreger (as Extrinsic evidence Only) as applied to claim 20 above, and further in view of Tucker et al US 7,488,266 (“Tucker”).
	As per claim 22, McDonell is not specific regarding wherein an end portion of the handle is bent at an angle 1-10 degrees from the horizontal centerline of the majority length of the handle, and wherein the end portion of the handle adjoins the juncture of the head.
	However, in the same field of lacrosse stick and head devices, Tucker discloses wherein an end portion of a handle is bent at an angle 1-10 degrees from a horizontal centerline of the majority length of the handle, and wherein the end portion of the handle adjoins the juncture of the head (handle 202, attached to head 204, via its juncture; the handle includes an angled end, dowel portion 208, which is at angle 214, relative to a center axis 210 from 0-90 degrees, and preferably from 3-25 degrees)(Figs. 2A, 2B and 4; 3:6-22).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McDonell’s handle’s end an end portion of a handle is bent at an angle 1-10 degrees from a horizontal centerline of the majority length of the handle as taught by Tucker for the reason that a skilled artisan would have been motivated by Tucker’s suggestion to use such handle construction that provides a player experiences more feel for the ball in comparison to a straight head and handle stick because the center of mass in the y-direction for the present invention is located more toward the bottom rail. At the same time, the present invention enables a forward ball position, in which the ball rests closer to the scoop. This forward ball position improves feel for the ball and release of the ball from the pocket. Such characteristics provide a lacrosse stick with superior ball handling and throwing capabilities (6:55-63).
Response to Arguments
Applicant's arguments filed 6/24/2020 have been fully considered but they are not persuasive. 
In regard to the rejection under 35 USC 112a
	With respect to claim 3, applicant reiterated his previous arguments that claim 3, is claiming limitations from the same embodiment, as the embodiment of Figs. 1-9.
	However, this is not the case and claim 3 is clearly related to the embodiment of at least Fig. 12. 
	Claim 3 related to the terminal point (indicated as 142 (Figs. 3-6); and 142A-142B (Fig. 12) above a horizontal centerline (indicated as 119).
	Now, attention to the original specification in at least [0032]”… In embodiments, the terminal contact point 142 may be disposed generally along the bisecting line 119 (see FIG. 1)”…. terminal contact point 142 may include two points 142A, 142B opposite each other across bisecting line 119 (e.g., to the left and right of line 119 in FIGS. 12 and 13) and equidistant from line 119, and each positioned at a highest elevation…..”  
	Also, attention to applicant’s Fig. 12

    PNG
    media_image3.png
    508
    956
    media_image3.png
    Greyscale

	








	It is clear that the embodiment of Fig. 12, is showing that the terminal point is above the horizontal centerline, and not as argued by applicant the embodiment of Figs. 1-9. 
	As previously stated and argued by the examiner, the written requirement is not a question “if a skilled artisan would have find such limitations as obvious”.  No, the issue is not if claim 3 covers multiple embodiments, but that it does not cover any single embodiment. Instead, it picks aspects of different embodiments and puts them together in a new arrangement that is not specifically disclosed.  Such claimed arrangement is not adequately described in the specification under 35 USC 112 (a). In order to satisfy the requirements of the written description under 35 USC 112a, the specification must be provided with sufficient disclosure to convey to one of ordinary skill in the art that the device of claim 3 (as independent claim 1 encompasses the embodiment shown in Figs. 1- 9) would have “two point of a terminal contact point/s” (e.g. Figs. 11+) in a single/mix device as claimed.  
In regard to the rejection under 35 USC 103
Applicant main arguments are that the “women” type lacrosse head (for example as taught by McDonell) can’t be modified by NCAA as the claimed device is related to a men’s lacrosse head.  As such, applicant argued that the head dimensions are such that are related men’s lacrosse head, and can’t be applied to women’s lacrosse head. The examiner respectfully disagrees.
	First, as mentioned above, the limitations of the head as been “a men’s lacrosse head” is only in the preamble, as thus it is not accorded much patentability weight.  As had held by the Court, since the preamble doesn’t “breath life and meaning to the body of the claim (“claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone”) the lacrosse head can be any suitable competition lacrosse head, for men’s as well as for women’s.  
	Second, such lacrosse head’s as claimed, is an obvious manner of discover the optimum or workable ranges of the head’s dimension, by routine experimentation, nothing more.
	As discussed in length in the above rejection, the examiner takes the position that it would have been obvious to modify the size/dimension of McDonell’s lacrosse head according to NCAA (i.e. according to women’s lacrosse rules) and NCAA-M (men’s lacrosse head rules) as an obvious to discover the optimum or workable ranges of the head’s dimension (by routine experimentation) within/confine to the range of the head’s dimensions according to the established rules (i.e. NCAA and/or NCAA-M).
	In that regard, attention to Kreger’s par. [0020] (as extrinsic evidence)“the invention will be described in the context of a men's lacrosse head and stick, but the invention has equal application for a women's lacrosse head and stick with obvious variation as will be apparent to one skilled in the art”.
	That is, a skilled artisan would have appreciated that forming a lacrosse head utilizing such dimension (once more, merely by routine experimentation) either for men’s or women’s lacrosse head, would have equally applied, as both need to follow conventional rules governing the lacrosse head size (again, such size of the lacrosse head is govern by conventional rules, e.g. NCAA and/or NCAA-M).  
	In sum, the head’s size is confine and restricted to the conventional rules (for NCAA and/or NCAA-M), and to discover such dimensions as claimed, is not inventive, as a skill artisan would have appreciated that any size dimension of McDonell’s head would have been equally adequate, while maintaining the range/size of the head according to the well establish rules.  
	Applicant’s arguments, see pre appeal brief request, filed 12/28/2020, with respect to the rejection(s) of claim(s) 5-7 and 24-27 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth above.

Conclusion
	 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.K/Examiner, Art Unit 3711                                                                                     

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711